Citation Nr: 1003825	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  98-17 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post pacemaker insertion sick sinus syndrome prior to 
April 30, 2009.

2.  Entitlement to a rating in excess of 60 percent for 
status post pacemaker insertion sick sinus syndrome with 
hypertension from April 30, 2009.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1971 to June 1993.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In October 2003 the 
case was remanded for additional development.  On return from 
remand, a September 2007 Board decision granted service 
connection for a mood disorder, denied increased ratings for 
chronic sinusitis and for residuals of right inguinal hernia 
repair, and remanded for additional development the matter of 
the rating for status post pacemaker insertion sick sinus 
syndrome.  While the case was in remand status, the rating 
for status post pacemaker insertion sick sinus syndrome was 
increased from 10 percent to 60 percent (effective April 30, 
2009).  It is presumed that the appellant is seeking the 
maximum benefit allowed by law and regulation for such 
disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
issue on appeal has been characterized accordingly.

Notably, the September 2007 Board decision awarded the 
Veteran a separate 10 percent rating for hypertension; 
consequently the matter of the rating for hypertension is no 
longer on appeal.  [It is also noteworthy that the RO has 
awarded the Veteran a total rating based on individual 
unemployability due to service connected disability effective 
from February 2008.]

This matter is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

A February 2008 letter from the Office of Personnel 
Management (OPM) (after the Board's September 2007 remand) 
reveals that the Veteran was awarded disability retirement; 
and a May 2008 letter from the Social Security Administration 
(SSA) reflects that he was awarded disability benefits by 
that agency.  Medical records considered in connection with 
these determinations have not been secured.  As they are 
likely to include some evidence bearing on the status of the 
Veteran's status post pacemaker insertion sick sinus syndrome 
during the appeal period, they include pertinent evidence 
which is constructively of record (SSA records), and must be 
secured.  

The February 2008 letter from OPM notes that the Veteran 
suffered a "January 2008 heart attack with associated 
symptomatology"  The April 2009 report of a VA heart 
examination notes that he was hospitalized for three days for 
uncontrolled hypertension at Centennial Hill Medical Center 
two weeks prior to the examination. Records of such 
identified treatment during the appeal period are also 
outstanding pertinent evidence which must be secured.  
Finally, the record includes the Veteran's VA treatment 
records through October 2006.  As he continues to receive VA 
treatment, they must be updated.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association 
with the record copies of the complete 
medical records considered by OPM in 
conjunction with the decision to award the 
Veteran disability benefits.  He must 
cooperate by providing any necessary 
releases.  If such records are unavailable 
because they have been lost or destroyed, 
the Veteran should be so advised, and it 
should be so noted in the claims file.

2.  The RO should also secure for the 
record copies of the complete medical 
records considered by SSA in conjunction 
with the Veteran's award of SSA disability 
benefits.  If such records are unavailable 
because they have been lost or destroyed, 
the Veteran should be notified, and it 
should be so noted in the claims file.

3.  The RO should obtain complete copies 
of all records (those not already 
associated with the claims file) of any VA 
treatment the Veteran has received for 
cardiovascular complaints since October 
2006.

4.  The RO should ask the Veteran to 
identify all providers of private 
treatment (updated to the present) he has 
received for cardiovascular disability, 
and with his cooperation (i.e, by 
providing any releases necessary) secure 
for the record copies of the complete 
records of all such treatment.  The RO 
should arrange for any additional 
development suggested by the results of 
that  ordered above, to include arranging 
for an examination (if deemed needed to 
ascertain the current status of the 
disability at issue, or to address any 
medical questions raised).

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


